DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Gregory Scheiferstein on 3/1/22 a provisional election was made without traverse to prosecute Invention I, claims 1-16.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Scheiferstein on 4/28/2022.
The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS
	Per the interview with Applicant on 4/28/2022, and in furtherance to Applicant’s reply in the Remarks from 3/28/2022, Applicant expressly waives the First Action Interview Office Action and requests to enter the proposed claim and specification amendments filed on 3/28/2022. Therefore said amendments are hereby entered.

Allowable Subject Matter
Claims 1, 5, 8-9, 11-15 and 21, as amended on 3/28/2022 and entered hereinabove, are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or make obvious the combined limitations of applicants claimed invention. In particular, the closest prior art of record, Zabelka et al. (US 2,954,947 A), discloses a rocket catapult assembly for use in an ejection seat system of an aircraft (col.2, line 20), comprising: 
a motor assembly (20), comprising a motor outer casing (24) and a motor inner casing (22) extending from a proximal end to a distal end (Fig. 2), the motor inner casing defining a chamber(interior of 22); 
a first cartridge (39) configured to provide a first thrust of the rocket catapult assembly (col.3, lines 26, 42, 64), the first cartridge in fluid communication with the chamber (Fig. 2); 
a second cartridge (28) configured to provide a second thrust of the rocket catapult assembly (col.3, lines 26, 42, 64), the second cartridge in fluid communication with the chamber (Fig. 2), the second thrust being greater than the first thrust (col.3, lines 26, 42, 64);
 and a breach (10 and 11), and a first manifold and a second manifold (10 and 11 respectively). 
Furthermore, Cuevas et al. (US 4,706,909 A) discloses a controller (29, Fig. 2) in electrical communication with a data collection system and a first ignitor (col. 3, line 46) and a second ignitor (col. 4, line 3). 
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the first manifold and the second manifold are disposed in the breach, and wherein the first cartridge is disposed in the first manifold and the second cartridge is disposed in the second manifold; and a display switch configured for a plurality of positions to create electrical connections enabling the ignitors in response to the respective switch positions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647